J-S17044-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
              v.                          :
                                          :
ROBERT DOWELL,                            :
                                          :
                   Appellant              :           No. 2672 EDA 2016

                   Appeal from the PCRA Order July 26, 2016
             in the Court of Common Pleas of Philadelphia County,
              Criminal Division, No(s): CP-51-CR-0000471-2011;
                            CP-51-CR-0000473-2011

BEFORE: OLSON, STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                           FILED JUNE 01, 2017

        Robert Dowell (“Dowell”) appeals, pro se, from the Order dismissing

his first Petition filed pursuant to the Post Conviction Relief Act (“PCRA”).1

We affirm.

        On September 3, 2013, Dowell entered a negotiated guilty plea at CP-

51-CR-0000471-2011 (hereinafter “No. 471-2011”) to one count each of

murder of the third degree, conspiracy to commit murder, and violation of

the Uniform Firearms Act, as related to the murder of Ray Roman (“Ray”).2

On that same date, Dowell entered a negotiated guilty plea at CP-51-CR-

0000473-2011 (hereinafter “No. 473-2011”) to one count each of attempted




1
    See 42 Pa.C.S.A. §§ 9541-9546.
2
    See 18 Pa.C.S.A. §§ 2502(c), 903, 6108.
J-S17044-17


murder and conspiracy to commit murder, as related to Xavier Roman

(“Xavier”).3

        At the guilty plea hearing, Dowell agreed to the prosecutor’s summary

of the facts underlying his convictions, which was based on Dowell’s

confession to the police following his arrest.    See N.T., 9/3/13, at 10-21.

According to Dowell’s confession, he and Xavier had a falling out. Tensions

between them had escalated, resulting in Xavier shooting at Dowell and his

little sister. Dowell formulated a plan to “get at Xavier,” and enlisted Joshua

Raheem (“Raheem”) to “watch his back.”           Thereafter, on September 22,

2010, Dowell and Raheem went to Xavier’s residence, and observed Xavier

exiting the residence. Upon seeing Dowell and Raheem, Xavier ran down his

steps and into a vehicle.    Dowell, believing that Xavier was trying to grab

something inside the vehicle, fired shots into the vehicle. Xavier was shot in

the mouth, arm and leg. Unbeknownst to Dowell, Xavier’s brother, Ray, was

in the vehicle, and was shot multiple times in the chest. Ray died as a result

of his gunshot wounds.

        The sentencing court sentenced Dowell, at No. 471-2011, to 20 to 40

years in prison for murder of the third degree, and to a consecutive term of

5 to 10 years in prison for conspiracy to commit murder. 4 At No. 473-2011,

the sentencing court sentenced Dowell to 10 to 20 years in prison for



3
    See 18 Pa.C.S.A. §§ 901(a), 903.
4
    No sentence was imposed on the firearms conviction.


                                  -2-
J-S17044-17


attempted murder, and to a concurrent term of 10 to 20 years in prison for

conspiracy to commit murder.

      Dowell did not file a post-sentence motion or a direct appeal.       On

September 3, 2014, Dowell filed a timely pro se PCRA Petition. The PCRA

court appointed Dowell counsel, who filed a Motion to Withdraw as counsel,

along with a “no merit” letter pursuant to Commonwealth v. Turner, 544

A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa.

Super. 1988) (en banc). Thereafter, the PCRA court filed a Pa.R.Crim.P. 907

Notice of its intent to dismiss the Petition without a hearing. Dowell filed a

pro se Response to the Rule 907 Notice. On July 26, 2016, the PCRA court

entered an Order dismissing the Petition.    Dowell filed a timely Notice of

Appeal.5

      On appeal, Dowell raises the following issues for our review:

      1. Whether the [PCRA c]ourt erred by [dismissing Dowell’s]
         PCRA [P]etition alleging [that plea] counsel [was] ineffective
         by not raising the claim that no pre-sentence investigation
         report [(“PSI”)] was conducted before [Dowell] was
         sentenced[?]

      2. [Dowell] advised his counselor that he would take this matter
         to trial, that way he could face his accuser (which is his
         right), and counselor informed him not to go to trial.

      3. [Dowell’s] negotiated plea agreement is excessive (25[]to[]50
         y[ears]), for 3rd degree murder in which [Dowell] was never
         convicted previously for a crime of such magnitude.




5
 The PCRA court did not order Dowell to file a concise statement of matters
complained of on appeal, pursuant to Pa.R.A.P. 1925(b).


                                 -3-
J-S17044-17


      4. A violation of the Pennsylvania Constitution and the U.S.
         Constitution “twice in jeopardy” for two (2) counts of
         conspiracy in which appellant was sentence[d] consecutively
         and aggregated as a whole.

Brief for Appellant at 4.6,   7



            We review an order dismissing a petition under the PCRA
      in the light most favorable to the prevailing party at the PCRA
      level. This review is limited to the findings of the PCRA court
      and the evidence of record. We will not disturb a PCRA court’s
      ruling if it is supported by evidence of record and is free of legal
      error. This Court may affirm a PCRA court’s decision on any
      grounds if the record supports it. We grant great deference to
      the factual findings of the PCRA court and will not disturb those
      findings unless they have no support in the record. However, we
      afford no such deference to its legal conclusions. Further, where


6
  In his appellate brief, Dowell argues that his guilty plea was not entered
knowingly, intelligently or voluntarily, and claims that his counsel was
ineffective in this regard. See Brief for Appellant at 8. However, as Dowell
failed to identify this issue in his Statement of Questions Involved, we
cannot address it. See Pa.R.A.P. 2116 (providing that “[n]o question will be
considered unless it is stated in the statement of questions involved or is
fairly suggested thereby.”). Even if the issue had been properly presented,
we would have concluded that it lacks merit for the reasons expressed by
the PCRA court. See PCRA Court Opinion, 8/24/16, at 5-6 (wherein the
PCRA court noted that, following written and oral colloquies, Dowell had
entered his guilty pleas knowingly, intelligently and voluntarily, and that the
evidence of his guilt was overwhelming).
7
  Pursuant to our Rules of Appellate Procedure, Dowell was required to
structure his appellate brief such that the argument section was “divided into
as many parts as there are questions to be argued; and shall have at the
head of each part--in distinctive type or in type distinctively displayed--the
particular point treated therein, followed by such discussion and citation of
authorities as are deemed pertinent.” Pa.R.A.P. 2119(a). Dowell failed to
adhere to this requirement. Instead, Dowell provided only one heading, at
the beginning of his argument section, pertaining to his second issue. The
argument section of his brief contains no other headings, and consists of
three pages of serial paragraphs, setting forth largely unintelligible
statements.



                                  -4-
J-S17044-17


      the petitioner raises questions of law, our standard of review is
      de novo and our scope of review is plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      In his first issue, Dowell contends that his plea counsel was ineffective

because the sentencing court was required to either order a PSI or conduct a

sufficient pre-sentence inquiry. Brief for Appellant at 9 (citing Pa.R.Crim.P.

702(A)(1) and (2)).

      The Rules of Appellate Procedure state unequivocally that each

question an appellant raises is to be supported by discussion and analysis of

pertinent authority. See Pa.R.A.P. 2119(a). Appellate arguments which are

not   appropriately   developed   are   waived.    See   Commonwealth        v.

Murchinson, 899 A.2d 1159, 1160 (Pa. Super. 2006) (deeming appellant’s

claims waived under Pa.R.A.P. 2119(a) because he did not develop

meaningful argument with specific references to relevant caselaw and to the

record to support his claims); see also Commonwealth v. Heilman, 867

A.2d 542, 546 (Pa. Super. 2005) (recognizing that failure to provide “such

discussion and citation of authorities as are deemed pertinent” may result in

waiver); Commonwealth v. Cornelius, 856 A.2d 62, 77 (Pa. Super. 2004)

(declining to review appellant’s claim where there was limited explanation

and development of the argument).

      Although Dowell cites to boilerplate legal authority regarding his right

to effective assistance of counsel, he has failed to cite to any legal authority


                                  -5-
J-S17044-17


setting forth the applicable legal standard for establishing the ineffectiveness

of counsel.   See Pa.R.A.P. 2119(a).     Indeed, Dowell has not identified or

discussed any of the elements of an ineffectiveness claim, all of which he

must prove in order to overcome the presumption of counsel’s effectiveness.

See Commonwealth v. Johnson, 139 A.3d 1257, 1272 (Pa. 2016).                 As

such, we conclude that Dowell’s first issue is waived.      See Murchinson,

supra.8

      In his second issue, Dowell summarily contends that his plea counsel

was ineffective for advising Dowell “not to go to trial.” Brief for Appellant at

7.

      Dowell has again failed to identify or discuss any of the elements of an

ineffectiveness claim, all of which he must prove in order to overcome the




8
  Moreover, Dowell did not raise this issue in his pro se Petition; nor was it
raised in his counsel’s Turner/Finley “no merit” letter. Although Dowell, in
his Response to the PCRA court’s Pa.R.Crim.P. 907 Notice, raised an issue of
“the [j]udge not [p]roviding an [sic] ‘[c]ontemporaneous [w]ritten
[s]tatement’ for the impositioning [sic] of sentence,” Dowell did not raise an
ineffectiveness claim regarding plea counsel’s failure to object to the trial
court’s decision not to order a PSI. See Response, 7/7/16, at 1-4. Thus,
had we not deemed Dowell’s first issue waived based on inadequate
development, we would have deemed it waived based on his failure to raise
it before the PCRA court. See Pa.R.A.P. 302(a) (providing that issues not
raised in the lower court are waived, and cannot be raised for the first time
on appeal): see also Commonwealth v. Blakeney, 108 A.3d 739, 767
(Pa. 2014) (stating that “[a]lthough the courts may liberally construe
materials filed by a pro se litigant, pro se status confers no special benefit
upon a litigant, and a court cannot be expected to become a litigant’s
counsel or find more in a written pro se submission than is fairly conveyed in
the pleading.”).



                                  -6-
J-S17044-17


presumption of counsel’s effectiveness. See Johnson, supra. As such, we

conclude that Dowell’s second issue is waived. See Murchinson, supra.9

      In his third issue, Dowell contends that his sentence of 25 to 50 years

in prison, imposed pursuant to a negotiated plea agreement, is excessive.

Brief for Appellant at 9.    Dowell asserts that “[t]he error truly, is the

ineffective assistance of counselor[, who] should have negotiated a

15[]to[]30[ year] sentence.” Id.

      Dowell has again failed to identify or discuss any of the elements of an

ineffectiveness claim, all of which he must prove in order to overcome the

presumption of counsel’s effectiveness. See Johnson, supra. As such, we

conclude that Dowell’s third issue is waived. See Murchinson, supra.10




9
   Dowell did not raise an ineffectiveness claim regarding plea counsel’s
recommendation that Dowell “not go to trial” before the PCRA court. Thus,
had we not deemed Dowell’s second issue waived based on inadequate
development, we would have deemed it waived based on his failure to raise
it before the PCRA court. See Pa.R.A.P. 302(a). Even if the issue had been
properly preserved, we would have concluded that it lacks merit based on
the PCRA court’s determination that the evidence of Dowell’s guilty was
overwhelming, he confessed to his crimes, and his codefendant was
prepared to testify against him if he had elected to go to trial on the criminal
charges brought against him. See PCRA Court Opinion, 8/24/16, at 6.
10
   Dowell did not raise an ineffectiveness claim regarding plea counsel’s
failure to negotiate a 15 to 30 year sentence before the PCRA court. Thus,
had we not deemed Dowell’s third issue waived based on inadequate
development, we would have deemed it waived based on his failure to raise
it before the PCRA court. See Pa.R.A.P. 302(a).



                                   -7-
J-S17044-17


      In his final issue, Dowell challenges the sentences imposed for his

conviction of two counts of criminal conspiracy. Brief for Appellant at 10.11

Dowell contends that “[a] violation of the Pennsylvania [C]onstitution and

the U.S. Constitution ‘twice in jeopardy’ was committed when [Dowell] was

sentence [sic] consecutively and aggregated the sentence as a whole.” Id.

Dowell concedes that, when two counts of conspiracy have different

objectives as their focus, the crimes do not merge for sentencing purposes.

Id. Dowell asserts that this is not the situation in the instant case, wherein

there were two victims, stemming from one criminal episode, with the same

criminal purpose. Id.

      Although Dowell has framed his final issue as a constitutional violation

of his double jeopardy rights, the Pennsylvania Supreme Court has held that

a double jeopardy claim based on whether the defendant committed one

conspiracy or two conspiracies should be treated as a challenge to the

sufficiency of the evidence.   See Commonwealth v. Andrews, 768 A.2d

309, 313 (Pa. 2001) (wherein the court concluded that “resolution of the

double jeopardy issue is inextricably intertwined with the sufficiency of the

evidence.”).   By entering his guilty pleas, Dowell waived all rights to

challenge the sufficiency of the evidence.        See Commonwealth v.

Rounsley, 717 A.2d 537, 539 (Pa. Super. 1998) (holding that any issue



11
  Dowell included a one-paragraph argument in support of his final issue in
the Conclusion section of his appellate brief.



                                 -8-
J-S17044-17


relating to sufficiency of the evidence is waived by entry of a guilty plea, and

is not subject to attack in a post-conviction proceeding).       When Dowell

entered his negotiated guilty pleas, he conceded that the Commonwealth’s

evidence was sufficient to support his convictions.        Accordingly, Dowell

cannot now try to revisit this issue under the PCRA. Id.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/1/2017




                                  -9-